PROMISSORY NOTE


 

 $65,500.00  Louisville, Kentucky
 November 10, 2011

 


FOR VALUE RECEIVED, NTS/VIRGINIA DEVELOPMENT COMPANY, a Virginia corporation
(the “Borrower”), with an address at 10172 Linn Station Road, Louisville,
Kentucky 40223, promises to pay to the order of NTS FINANCIAL PARTNERSHIP, a
Kentucky general partnership (the “Lender”), in lawful money of the United
States of America in immediately available funds at its offices located at 10172
Linn Station Road, Louisville, Kentucky 40223, or at such other location as the
Lender may designate from time to time, the principal sum of SIXTY FIVE THOUSAND
FIVE HUNDRED DOLLARS AND NO CENTS ($65,500.00) (the “Loan”), together with
interest accruing on the outstanding principal balance from the date hereof, as
provided below:


1.           Interest Rate.  The principal balance of the Loan will bear
interest at a fixed rate per annum (calculated on the basis of the actual number
of days that principal is outstanding over a year of 360 days) equal to five and
thirty-four one-hundredths percent (5.34%) per annum (the “Fixed Rate”).


In no event will the rate of interest hereunder exceed the maximum rate allowed
by law.


2.           Payment Terms.  Interest shall be due and payable commencing on the
first day of each month beginning December 1, 2011 until December 31, 2011 on
which date all outstanding principal and accrued interest shall be due and
payable in full (the “Maturity Date”).  Payments received will be applied to
charges, fees and expenses (including attorneys’ fees), accrued interest and
principal in any order the Lender may choose, in its sole discretion.


3.           Late Payments; Default Rate.  If a payment is more than 15 days
late, the Borrower shall also pay to the Lender a late charge equal to 5% of the
unpaid portion of the payment or $100, whichever is greater (the “Late
Charge”).  Such 15 day period shall not be construed in any way to extend the
due date of any such payment.  Upon maturity, whether by acceleration, demand or
otherwise, and at the option of the Lender upon the occurrence of any Event of
Default (as hereinafter defined) and during the continuance thereof, this Note
shall bear interest at a rate per annum (calculated on the basis of the actual
number of days that principal is outstanding over a year of 360 days) which
shall be four percentage points (4%) in excess of the Fixed Rate in effect from
time to time but not more than the maximum rate allowed by law (the “Default
Rate”).  The Default Rate shall continue to apply whether or not judgment shall
be entered on this Note.  Both the Late Charge and the Default Rate are imposed
as liquidated damages for the purpose of defraying the Lender’s expenses
incident to the handling of delinquent payments, but are in addition to, and not
in lieu of, the Lender’s exercise of any rights and remedies hereunder, under
the Loan Documents or under applicable law, and any fees and expenses of any
agents or attorneys which the Lender may employ.  In addition, the Default Rate
reflects the increased credit risk to the Lender of carrying a loan that is in
default.  The Borrower agrees that the Late Charge and Default Rate are
reasonable forecasts of just compensation for

 
 
 

anticipated and actual harm incurred by the Lender, and that the actual harm
incurred by the Lender cannot be estimated with certainty and without
difficulty.


4.           Prepayment.  The indebtedness evidenced by this Note may be prepaid
in whole or in part at any time without penalty or premium.


5.           Events of Default.  The occurrence of any of the following events
will be deemed to be an “Event of Default” under this Note:


(i)           Borrower fails to make any payment when due hereunder, or fails to
otherwise comply with any term or provision of this Note, and such failure is
not cured within any applicable cure period or fails to comply;


(ii)           The filing by or against Borrower of any proceeding in
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof);


(iii)           Any assignment by Borrower for the benefit of creditors, or any
levy, garnishment, attachment or similar proceeding is instituted against any
property of Borrower;


(iv)           A judgment or judgments are entered against Borrower, Borrower
defaults in the payment of any other debts or there is a material adverse change
in the financial condition of Borrower, or the Lender in good faith believes the
prospects for repayment of this Note have been impaired; and


(v)           Any material statement made to the Lender about Borrower, or about
Borrower’s financial condition, or about any collateral securing this Note is
false or misleading.


Upon the occurrence of an Event of Default: (a) in an Event of Default specified
in clauses (ii) or (iii) above shall occur, the outstanding principal balance
and accrued interest hereunder together with any additional amounts payable
hereunder shall be immediately due and payable without demand or notice of any
kind; (b) if any other Event of Default shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder, at the option of the Lender and without demand or notice of
any kind may be accelerated and become immediately due and payable; (c) at the
option of the Lender, this Note will bear interest at the Default Rate from the
date of the occurrence of the Event of Default; and (d) the Lender may exercise
from time to time any of the rights and remedies available to the Lender under
applicable law.


6.           Indemnity.  The Borrower agrees to indemnify each of the Lender,
each legal entity, if any, who controls, is controlled by or is under common
control with the Lender, and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any

 
2
 

Indemnified Party may incur or which may be asserted against any Indemnified
Party by any person, entity or governmental authority (including any person or
entity claiming derivatively on behalf of the Borrower), in connection with or
arising out of or relating to the matters referred to in this Note whether (a)
arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Borrower, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Note, payment of any amounts
hereunder and the assignment of any rights hereunder.  The Borrower may
participate at its expense in the defense of any such auction or claim.


7.           Miscellaneous. All notices, demands, requests, consents, approvals
and other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests) and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section.  No delay or
omission on the Lender’s part to exercise any right or power arising hereunder
will impair any such right or power.  The Lender’s rights and remedies hereunder
are cumulative and not exclusive of any other rights or remedies which the
Lender may have under other agreements, at law or in equity.  No modification,
amendment or waiver of, or consent to any departure by the Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  The Borrower agrees to pay on
demand, to the extent permitted by law, all costs and expenses incurred by the
Lender in the enforcement of its rights in this Note and in any security
therefor, including without limitation reasonable fees and expenses of the
Lender’s counsel.  If any provision of this Note is found to be invalid, illegal
or unenforceable in any respect by a court, all the other provisions of this
Note will remain in full force and effect.  The Borrower and all other makers
and indorsers of this Note hereby forever waive presentment, protest, notice of
dishonor and notice of non-payment.  The Borrower also waives all defenses based
on suretyship or impairment of collateral.  If this Notice is executed by more
than one Borrower, the obligations of such persons or entities hereunder will be
joint and several.  This Note shall bind the Borrower and its heirs, executors,
administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Lender and its successors and assigns; provided, however,
that the Borrower may not assign this Note in whole or in part without the
Lender’s written consent and the Lender at any time may assign this Note in
whole or in part.


This Note has been delivered to and accepted by the Lender and will be deemed to
be made in the State where the Lender’s office indicated above is located.  This
Note will be interpreted and the rights and liabilities of the Lender and the
Borrower determined in

 
3
 

accordance with the laws of the State where the Lender’s office indicated above
is located, excluding its conflict of laws rules. The Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in the county or judicial district where the Lender’s office indicated above is
located; provided that nothing contained in this Note will prevent the Lender
from bringing any action, enforcing any award or judgment or exercising any
rights against the Borrower individually, against any security or against any
property of the Borrower within any other county, state or other foreign or
domestic jurisdiction.  The Borrower acknowledges and agrees that the venue
provided above is the most convenient forum for both the Lender and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.


8.           Waiver of Jury Trial.  The Borrower irrevocably waives any and all
right it may have to a trial by jury in any action, proceeding or claim of any
nature relating to this Note, any documents executed in connection with this
Notice or any transaction contemplated in any of such documents.  The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.


The Borrower acknowledges that it has read and understands all of the provisions
of this Note, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.


WITNESS the due execution hereof by an authorized officer of Borrower, with the
intent to be legally bound hereby.


 

 
NTS/VIRGINIA DEVELOPMENT COMPANY,
a Virginia corporation
 
 
 
By:         /s/ Gregory A. Wells         
Name:   Gregory A. Wells
Title:     Executive Vice President


 
 
4